Exhibit 10(l)

 

Name:

PID:

 

[Date]

 

NOTICE OF GRANT OF NON-QUALIFIED STOCK OPTION

 

Effective [Grant Date], the Compensation and Management Development Committee of
the Board of Directors (the “Committee”) of Parker-Hannifin Corporation (the
“Company”) granted you a non-qualified stock option to purchase
                     Common Shares under the Company’s 2003 Stock Incentive Plan
(the “Plan”). In accordance with the Plan, the option price is 100% of the fair
market value (the “Fair Market Value”) of the Common Shares covered by the
option on the grant date, which is taken as the reported closing price of the
Common Shares on the New York Stock Exchange - Composite Transactions on that
date. Accordingly, the option price is $             per share. Your option will
expire at 4:00 PM Eastern Time on August XX, 20XX (the “Expiration Date”).

 

Except as otherwise specified herein the event of a Change in Control of the
Company, such options shall vest as follows:

 

[Vesting Schedule]

 

provided, however, if your continuous full-time employment is terminated at any
time prior to a vesting date for any reason other than death, permanent
disability or retirement under the applicable retirement plan or policy of the
Company, any unvested options at such date of termination shall lapse.

 

Following vesting, your option is exercisable in accordance with the terms
hereof at any time until the Expiration Date as to all or any portion of the
Common Shares subject to the vested option.

 

Your option may be exercised only while you are a full-time employee of the
Company or one of its subsidiaries. If vested, your option may also be exercised
after termination of full-time employment as follows:

 

(A) If the termination of full-time employment is due to permanent disability or
to retirement under the applicable retirement plan or policy of the Company or a
subsidiary, you shall have the right to exercise the option in whole or in part
until the Expiration Date.

 

(B) In the event of your death, the executor or administrator of your estate (or
if your estate has already been probated, the beneficiary who has inherited the
option) shall have the right to exercise the option in whole or in part only
within the period of two (2) years after the date of your death, subject to the
Expiration Date.

 

(C) If the termination of full-time employment is due to any other reason except
your permanent disability or retirement as specified in (A) above, or your death
as specified in (B) above, you shall have the right to exercise the option in
whole or in part within the period of three (3) months after the date of such
termination of full-time employment, subject to the Expiration Date.

 

The exercise price may be paid in cash or with other Common Shares of the
Company that you have already owned for at least six (6) months. If you tender
Common Shares of the Company to satisfy the exercise price, such Shares will be
valued at their Fair Market Value on the day prior to exercise. The date of
exercise shall be deemed to be the day when you have both delivered a notice of
exercise to the Company and met the Plan requirements for payment of the
exercise price (the “Exercise Date”).

 

If you (or a permitted transferee as provided below) tender Common Shares of the
Company to satisfy the exercise price, you will receive one (1) restorative or
“reload” grant of stock options effective on the Exercise Date equivalent to the
number of Common Shares surrendered to satisfy the exercise price (the “Reload
Option”). The Reload Option will have an exercise price equal to the Fair Market
Value of the Common



--------------------------------------------------------------------------------

Page Two

 

Shares on the Exercise Date. Except as otherwise specified herein, no Reload
Option may be exercised (a) prior to the completion of one (1) year of
continuous full-time employment following the Exercise Date; and (b) unless you
have retained ownership of the Common Shares resulting from the option exercise
on the Exercise Date (less a sufficient number of Common Shares to satisfy
withholding tax obligations) for a period of one (1) year from the Exercise
Date. No more than one (1) Reload Option will be granted hereunder. All other
terms and conditions of the Reload Option will be identical to those contained
herein, including without limitation the expiration and termination of the
Reload Option.

 

You do not realize income upon the grant of your non-qualified stock option.
However, in any year in which you exercise a part or all of such option, the
excess of the fair market value of the Common Shares on the Exercise Date over
the option price will be taxed as compensation at supplemental wage rates and
will be subject to withholding for federal, state and local income taxes. Such
withholding taxes must be paid to the Company at the time of exercise and may,
at your option, be satisfied by surrendering to the Company a portion of the
Common Shares received upon exercise of the stock option.

 

Your option is not transferable (other than by will or the laws of descent and
distribution) except to (a) your spouse, children or grandchildren, (b) one or
more trusts for the benefit of such family members; or (c) partnerships in which
such family members are the only partners; provided, however, that you do not
receive any consideration for the transfer. Any transferred option shall
continue to be subject to the same terms and conditions that were applicable
immediately prior to its transfer (except that such transferred option shall not
be further transferable by the transferee inter vivos).

 

Receipt of shares upon exercise of options granted hereunder may be deferred
pursuant to the terms of the Company’s Stock Option Deferral Plan.

 

In the event of a Change in Control of the Company (as defined in the Plan),
your options granted hereunder shall become exercisable immediately. The grant
of your options hereunder is at all times subject to all other terms, conditions
and provisions of the Plan (and any rules or procedures adopted thereunder by
the Committee) to the extent not specifically addressed herein.

 

Please confirm your receipt of this letter and your acceptance of the terms
stated herein by clicking on the “Accept” button below. Failure to acknowledge
receipt and accept the terms of this letter will jeopardize your ability to
exercise the options granted herein.

 

Sincerely yours,

 

Thomas A. Piraino, Jr.

Vice President, General Counsel and Secretary